Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Corrected Non-final Rejection 
Previously mailed non-final rejection 4/12/22 contained a typographical error where the reference Vestal was referred to with the incorrect document number. This corrected non-final rejection fixes this error by using the correct document number for Vestal.



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/21 has been entered.
 
Election/Restrictions
Newly submitted claims 5,11-15,18,24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The include subject matter from non-elected group 2, specifically the chamber being closed under vacuum.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 5,11-15,18,24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Response to Arguments
Applicant's arguments filed 8/12/21 have been fully considered but they are not persuasive.
Applicant argues that Vestal teaches away from using a camera and thus cannot be combined with Bui. The examiner respectfully disagrees. The portion of Vestal cited by the applicant paragraph [0055] does state, “In the prior art, a video camera is employed to view the sample plate and to align the sample with the laser, but this is unnecessary with the present invention.” However this does not rise to the level of teaching away. For starters, Vestal refers specifically to a ‘video camera’ whereas Bui does not require that the camera be a video camera. Secondly, even if the camera of Bui were considered unnecessary by Vestal the disclosure of Vestal does not specifically preclude its use, but rather describes an alternative that makes it so a video camera is not specifically required. See MPEP 2123.II In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui US 20050045815 A1 in view of Vestal US 20080272286 A1, as evidenced by Izgarian US 7180058 B1.

Regarding Claim(s) 1, Bui teaches: A method for aligning a laser of a mass spectrometer, the method comprising: 
providing a laser beam from the laser to a target location in an ionization chamber; (Bui figs. 1,2; 150; [0028])
capturing an image of the laser beam with a camera; (Bui figs. 1,2; 180; [0029])
determining, using the image captured by the camera, a first position of the laser beam at the target location; determining whether to adjust the laser beam to a second position at the target location; and adjusting the laser beam to the second position at the target location. (Bui figs. 1,2; 150; [0031],[0032],[0037]-[0038] – Imaging device determines where the laser is positioned, centers the fiducial providing the first position, determines how to adjust to the sample location by measuring the offsets, and then translates to the second position with the sample.)
wherein the detector is a camera, (Bui figs. 1,2; 180; [0029])
 Bui does not adequately teach: wherein the laser beam that is captured by the detector passes from at least one reflecting surface and/or lens to the detector through at least one ion optics aperture.
	Vestal teaches: wherein the laser beam that is captured by the detector passes from at least one reflecting surface and/or lens to the detector through at least one ion optics aperture. (Vestal fig. 2; 7,18,14,12; [0059] – The laser beam 7 reflects off of reflector 18 and pass through the ion optic aperture 14 of the ion analyzer housing 13 to reach the detector 12.)
It would have been obvious to one of ordinary skill in art to utilize the camera orientation and holes for fiducials as taught in Vestal with the camera orientation and fiducials as taught in Bui for the benefit that this system provides redundancy and also allows any imperfections in the x-y table to be determined and corrected. (Vestal [0068]) 
	The examiner would like to make a brief note about the ordinary state of the art: Maldi sample plates and their holders are often constructed at least partially transparent. So the movement of the camera from the topside in Bui to the bottom side as in Vestal wouldn’t provide an obstacle in performance as long as the suitable components for such an orientation are selected. See Izgarian figures 1-4 as evidence that the orientation of the lasers and camera are interchangeable between that of Bui and that of Vestal. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881